Opinion by
Mr. Justice Dean,
On May 11, 1895, the plaintiff, a boy about ten years old, was standing on the pavement on the north side of Morris street, Philadelphia, looking through a partially opened gate into the large foundry works, before that time carried on at that place by Morris, Tasker & Company, defendants. While so standing the gate fell and seriously injured him. On that day, the works no longer belonged to Morris, Tasker & Company. *86The accident occurred on Saturday; on Friday, the day previous, they had conveyed the property by deed to George Lodge, and the deed had been put on record the same day. When defendants delivered the deed, they also gave to Lodge a letter, of which this is a copy:
“ Philadelphia, May 10th, 1895.
“Mr. George Lodge.
“ Dear Sir: We write to state that we can allow you to take possession 5/13/95 of all the buildings on the square of ground for which settlement has been made to-day, with the exception of the storehouse on the corner of Fifth and Tasker streets, you to allow us two weeks to vacate and remove the material therein belonging to us. The power plant, consisting of boilers, engines, and so forth, which belong to us, we will remove after you notify us that the parties who leased the same are through and that the contents are ready for us to haul away. Please notify us when we can remove all material belonging to us, that is power plant now leased by the Southern Electric Company. There are two planers, one punch, a part of tramway belonging to Mr. Smith, and he asks that we have until Wednesday, May 15th, to haul away.
“Yours very respectfully,
“ Morris, Tasker & Co.”
It will be noticed that while in the heading the letter is dated May 10, in the body of it the date is May 13, which was the following Monday. But Lodge acted on the assumption that-his possession commenced on the 10th and his brother and Cronin, an employee, went upon the premises and took formal possession ; so announced to those in the building, and gave orders, stopping a man named Smith from removing scrap iron and machinery, which he had purchased from defendants before the conveyance to Lodge, and which Lodge did not allege had passed to him by the deed. The man hauling away the machinery, then, the same day, May 10, called on Morris, Tasker & Company, and obtained from them a letter to Johnson, their head workman at the foundry, of which this is a copy:
“May 10th, 1895.
“Mr. William C. Johnson,
“ Paschall Iron Worles, Philadelphia,
*87“ Dear Sir: This is to notify you that Mr. Lodge is not to interfere in any way with the hauling of the scrap iron from the works until Monday; also that Mr. Smith is to have until Wednesday to haul out his machinery, all as per letter of acceptance by Mr. Lodge to-day.
“ Yery respectfully yours,
“ Morris, Tasker & Co.”
On being shown this letter, Cronin, who had acted for Lodge, permitted the purchasers of the personal property to go on removing it, but excluded them from any occupation of the premises not necessary to the removal. Cronin and another watchman of Lodge maintained for him formal possession all Friday afternoon and night, and Saturday morning until eight o’clock, when the gate fell. Lodge himself testifies that when the settlement had been made between him and defendants on Friday, in pursuance of which the deed was delivered to him, he telephoned to his brother, and the brother and Cronin took possession. He says that afterwards, on the evening of the same day, he told them he had not the right of possession until Monday, but the uncontradicted evidence is that Cronin and another employee of Lodge remained on the premises until after the accident.
The plaintiff, treating Morris, Tasker & Company as in possession, brought suit against them for damages, averring that his injury was the result of their negligence in maintaining a dangerous and badly secured gate on a building adjoining a public sidewalk. There was evidence sufficient to warrant the jury in finding the gate was out of repair, and that there was negligence on part of him whose duty it was to repair; but the question on which the case must turn is, were defendants answerable for this neglect, after delivery of the deed, and possession under it taken by Lodge ?
"Át the trial, among many written points, defendants’ counsel asked the court to instruct the jury as follows: “ 2. If Morris, Tasker & Co.’s title had been divested and possession surrendered before the accident, the plaintiff cannot recover against them. Ansioer: I decline that point.”
The view the learned judge of the court below took of the law applicable to the facts is best shown by the following excerpt from the general charge:
*88“ The question, however, is not one of the exact time of the transfer, nor one of the delivery of possession. The real ques- ' tion is as to whether or not there was a failure of duty upon the part of the defendants, and whether that failure of duty was the cause of this accident. No doubt, as soon as Mr. Lodge took possession of this property, then a duty would begin with him. He ought within a reasonable time to see that the property which he had purchased, if it was in a dangerous condition to the public, was put in repair, but with that question we have nothing to do in this case. The real question in the case is not as to when there was a transfer of the title, but was there any act of commission or of omission upon the part of the defendants which amounted to that want of reasonable care which the law makes negligence, and whether you find that to be the factA^-.
Under fuller instructions in accord with this view, the jury found for plaintiff, and we have this appeal by defendants, assigning for error, among others, the refusal of the court to affirm their second point.
It is clear from plaintiff’s own testimony that the title and constructive possession of the real estate vested in Lodge, absolutely, on the 10th of May, the day before the accident. It is also clear that in pursuance of the grant by deed he attempted to take formal possession within an hour'after delivery; and while the oral stipulation between him and the grantors was that actual possession was not to be taken until the following Monday, nevertheless, there-is evidence that he took possession on Friday, and did not restore it to defendants, who assented to his action, stipulating only for the right of entry and exit for removal of the property which did not pass by the deed. Under the facts, then, unquestionably Lodge acquired title, and in , fact took possession of the real estate on which was a defective structure, the day before an accident resulted from neglect to repair it.
The authorities on the exact question are very meager. As between a landlord and tenant at will, or for a term, the weight of authority is, that the landlord continues answerable, though out of possession, for injuries resulting to third parties from negligently constructed buildings and structures on the land where they were erected by the landlord. The very letting by him of to him known defective property, without stipulation *89for repair, is significant of continuous negligence on his part: Godley v. Hagerty, 20 Pa. 387, and the cases following it down to McKenna v. Paper Co., 176 Pa. 306. But this is not a letting of the land by a landlord to a tenant; it is an absolute sale, whereby the owner divests himself of title and all right to possession, or of.re-entry for repairs, or for any other purpose; any future possession in face of his deed, unless there be an independent stipulation to the contrary, would be a palpable trespass; and with his surrender of possession, all the duties incident to ownership, as to him, were at an end; from the moment Lodge took possession under his deed, the duties theretofore incumbent on Morris, Tasker & Company were transferred to him, and he became answerable to the public for neglect in their performance.
The learned judge of the court below adopts a di derent event for the commencement of liability on the part of the grantee than possession taken under the deed; he says “he ought, within a reasonable time, to see that the property which he had purchased, if it was in dangerous condition to the public, was put in repair.” That is, he imports into the deed an implied covenant on part of the grantors that they will be answerable to third parties for defects in the building for a reasonable time after the grantee takes possession. Public policy does not demand that such clogs on the transfer of real estate should be imposed by construction; nor does the law warrant such an implication. Before he purchased the real estate the law presumes the grantee examined the property, and was cognizant of its situation, surroundings, the character of the structures upon it and their condition of repair. Without an express covenant by the grantors, as between them and the grantee, there was no duty on the grantors to repair; the purchaser, thereafter, assumed that duty, because he then became the owner and occupant. If the grantors after possession by Lodge, the grantee, owed no duty to him, why should there be neglect in performance on their part as to the public ? It is not even the case of no actual occupancy, where the law casts the duty on the owner, but one where the owner and actual occupant were the same. .
If, the accident did not happen during the ownership and occupancy of Morris, Tasker & Company, and the evidence showed *90that it happened after Lodge took possession, the question for the jury was not whether there was negligence on part of defendants in maintaining a defective gate; the real question on the evidence was, did Lodge take possession of the property described in his deed on Friday the 10th of May ? If he did, ■then the accident which occurred on the 11th must be imputed to the negligence of the owner and occupant of the premises, and not to Morris, Tasker & Company who before that time were owners and occupants. And this is the principle announced in Grier v. Sampson, 27 Pa. 183, Cheetham v. Hampson, 4 T. R. 318, and Blunt v. Aikin, 15 Wendell, 522, although the facts in all these cases are different from those before us. And while laying down this rule in this case, we do not intend to be understood as declaring there can be no exception to it. There may be a case where the- grantor conceals from the grantee a defect in a structure known to him alone, and not discoverable by careful inspection, that the owner would be held liable, though out of possession ; but that is not this case; the rotten gate, the testimony shows, was as obvious before the accident as afterwards, and the reasonable time for the purchaser to discover it was not limited to the twenty hours after he took possession, but to the weeks and months pending the negotiations, before the delivery of the deed.
On the undisputed evidence the jury should have been instructed to find for defendants.
The judgment is reversed.